Opiotoít by
Rice, P. J.,
In order to reverse this judgment we must hold that tbe words of tbe act of congress “ shall inure wholly to tbe benefit of such pensioner ” mean that if be buys land or other property with the money such property is exempt from execution. No decision of our. Supreme Court bas gone so far as that, and not all of tbe cases from other states which bold that tbe protection of tbe statute may extend beyond tbe transmission of tbe money to tbe pensioner’s bands go so far. Some of them recognize tbe distinction between tbe conversion of it into property necessary for tbe maintenance of the pensioner and bis family and the investment of it in trade, commerce or speculation. We need express no opinion upon the validity of this supposed distinction. We have before us tbe simple case of land purchased with pension money tbe title to which was taken in tbe name of tbe purchaser. Tbe court below in a well *281considered opinion in wbicb all, the decisions of our Supreme Court are reviewed held that it was not exempt, and in this conclusion we concur. It is in entire harmony with the rulings in Holmes v. Tallada, 125 Pa. 133, and Reiff v. Mack, 160 Pa. 265, whilst the construction which the defendants’ counsel contends for would be irreconcilable with the doctrine of Rozelle v. Rhodes, 116 Pa. 129. We need not advance to meet other questions until they arise.
Judgment affirmed.